Title: To George Washington from Louis-Antoine de Bougainville, 24 December 1783
From: Bougainville, Louis-Antoine de
To: Washington, George


                        
                            
                                Monsieur
                                Paris 24 Xbre 1783
                            
                            Votre Excellence ne doit pas être surprise que ceux, qui ont eté assez heureux pour cooperer par leurs
                                services au grand acte de la liberté de l’Amerique, vous temoignent le plus grand empressement d’entrer dans une
                                association faite pour consacrer à jamais la memoire de ce grand evenement. J’avouë à Votre Excellence que je ne vois
                                pas des françois admis dans l’illustre Societe de Cincinnatus, sans ressentir le plus grand desir de participer a cet
                                honneur. Ayant celui d’être aujourdhui officier general de terre et de mer, Mr Le Cte D’Estaing, sous lequel je
                                commandois un Vaisseau de 74 canons, voulut bien, en ma qualité de Brigadier d’Infanterie, me confier en 1778 le soin
                                de la defense de la rade de Nantasket, avec un corps de 2000 hommes. Les ouvrages et les batteries que je fis executer
                                pour cet objet ont merité l’approbation des generaux Americains qui sont venû les visiter. Je crois donc être dans le
                                même cas que les Colonels de l’armée de Mr. Le Cte De Rochambeau. J’ai depuis eu l’honneur de commander l’avantgarde de
                                l’armée Navale françoise dans le combat qui assurat les importantes operations executées dans la Baye de Chesapeak et
                                les eloges de Votre Excellence sur ma conduitte en cette occasion ont fait ma plus glorieuse recompense. Ce desir,
                                aures je d’être admis dans la societé de Cincinnatus, je le partage avec les officiers generaux et les capitaines de
                                vaisseau qui ont eu le bonheur de servir en Amerique et notre desir à cet egard est d’autant plus fondé que servans
                                dans la marine, nous esperons être souvent dans le cas de retourner sur des côtes amies et d’y jouir de la mémoire des
                                actions illustres qui ont veneré un grand peuple libre. Je vous supplie, Monsieur de vouloir bien tre aupres de la
                                respectable société, qui vous a si justement elû pour President, l’interprêt et l’appui des voeux que je forme pour y
                                être admis. Ce me sera le comble de l’honneur, si je dois cette grace à la demande que vous en ferez, pour moi. Je
                                suis avec respect de Votre Excellence Le tres humble et tres Obeissant serviteur
                            
                                De Bougainville
                            
                        
                        Translation
                            Paris 24th Decemr 1783your Excellency will not be surprised that those who have had the happiness to cooperate in the great
                                deeds—Which gave Liberty to America, shoud express the greatest anxiety to enter into an association formed to
                                commemorate for ever the great event—I declare to your Excellency that I do not see a French man who has been admitted
                                into the Order of Cincinnatus without feeling the most sensible desire to participate in
                                the honor being now a General officer on Land and on the Sea—Mr. Le Comte D’Estaing under whom I commanded a ship of
                                seventy four Guns was pleasd, in my quality of Brigadier of Infantry to intrust to my care
                                in 1778 the defence of Nantasket Harbour, with a Corps of 2000 men, the works and Batteries I constructed for this purpose met
                                the strongest approbation of the American Generals who went to visit them. I look on myself then to be in the same
                                situation with the Colonels of the army under the Count de Rochambeau. I had afterwards the honor to Command the
                                advance Guard of the French Fleet in the Combat which insured success to the important operations carrying on in
                                Chesapeak Bay, and the Praise of your Excellency bestowed on my Conduct in that affair has been my most glorious
                                recompense. Admission into the Society of Cincinnatus is also earnestly solicited by the Generals and Captains of
                                Ships who have had the good fortune to serve in America and our desire is the better founded because by Serveing in
                                the Marine we hope hereafter to return to those friendly shores, and to enjoy the remembrance of those illustrious
                                actions which have conferd Liberty on a great people. I beg of you, Sir that you will be pleased to Lay before the
                                respectable Society of which you with so much propriety are elected President, explaining and supporting my anxious
                                wishes to be admitted a member of the Society. it will be conferring great honor on me if I owe this favor to the
                                request which you will make in my behalf. I am with great respect &c
                            
                                De Bougainville
                            
                        
                    